Citation Nr: 0620900	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left wrist condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1994 to 
January 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that the veteran's accredited representative 
failed to provide a VA Form 646, Statement of Accredited 
Representative in Appealed Case.  The Board further notes 
that the claims file contains a memorandum from the RO to the 
representative requesting completion of the Form 646 in 
accordance with VA Adjudication Procedure Manual M21-1MR, 
Part I, 5.F.27.d.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c).  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

In the case at hand, the veteran has submitted radiographic 
records from July 2002 noting degenerative disease in the 
wrists as competent evidence of a current wrist disability.  
The veteran's service medical records reflect that she was 
treated in October 1996, March 1997, and April 1997 for wrist 
pain that she stated was aggravated by playing bass guitar 
and doing push-ups.  The veteran's VA Medical Center records 
document treatment the veteran received in February 2002 and 
July 2002 for a left wrist condition.  The veteran has not 
yet been afforded a VA examination.  Based on the evidence of 
record, the Board believes a medical examination is necessary 
to fully consider the issue on appeal.  Therefore, a remand 
is in order.  

This claim must additionally be remanded to ensure the 
veteran receives a proper notification letter in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Prior VCAA 
letters issued in July 2002 and December 2005 notified the 
appellant of the information or evidence not of record that 
was necessary to substantiate her claim, the information and 
evidence she was expected to submit, and the information or 
evidence that was to be obtained by VA.  See 38 U.S.C.A. 
§ 5103(a).  These letters did not, however, explicitly ask 
the appellant to submit all pertinent information that was in 
her possession.  See 38 C.F.R. § 3.159(b).  In addition, 
during the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date of such a benefit.  Therefore, the claim must 
be remanded in order to provide proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran must be provided a VA 
examination to determine the etiology of 
any left wrist disability found.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left 
wrist pathology found to be present.  The 
physician is asked to express a medical 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current wrist disability is 
related to service.  

A complete rationale for all opinions must 
be provided. If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is her responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and her 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  The veteran's 
representative should be given the 
opportunity to execute a VA Form 646 prior 
to certification of the veteran's appeal 
to the Board.  Thereafter, the case must 
be returned to the Board for appellate 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until she receives further notice; however, she may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



